Dissenting Opinion bt
Judge Craig:
I must respectfully dissent because this music teacher’s former position consisted of teaching at junior high school level as well as at elementary school level, and the district attempted to return him to teaching- at the elementary school level only, which does not constitute the same position as before. Although not entitled to be returned to the same school or schools in the sense of place, he was entitled to be returned to the same position, in the sense of substantially the same level (or combination of levels) of work.